Per Curiam:
The receipts introduced by the defendant indicate that he was a tenant and not a squatter. The fact that he was also janitor was an independent contract which does not involve his tenancy. The evidence is that he paid twenty-eight dollars and fifty cents rent and at the same time was paid twenty dollars a month for his services. The fact that these payments were contemporaneous does not affect the situation. The final order reversed, with thirty dollars costs, and the final order directed in favor of the tenant, with costs.
Present: Guy, Bijur and Mullan, JJ.